976 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Philocles JOFFRE, Defendant-Appellant.
No. 92-6634.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 11, 1992Decided:  October 1, 1992

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert R. Merhige, Jr., Senior District Judge.  (CR-87-29)
Philocles Joffre, Appellant Pro Se.
William Anthony Kolibash, United States Attorney, Elkins, West Virginia;  Thomas Oliver Mucklow, Assistant United States Attorney, Wheeling, West Virginia, for Appellee.
N.D.Va.
AFFIRMED.
Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Philocles Joffre appeals from the district court's order denying his post-judgment motion for transcripts.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Joffre, No. CR-87-29 (N.D.W. Va.  May 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED